Citation Nr: 0933051	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2008, at 
which time the Board found that new and material evidence had 
been submitted to reopen the previously denied claim for 
service connection for PTSD.  The Board then remanded the 
Veteran's claim for additional development.  While the Board 
is loath to delay the case any further, we simply do not have 
sufficient evidence to render a fully responsive and 
equitable resolution of the pending issue at this time.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2008.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  With respect to the second 
element, above, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Moreau, supra (requiring 
evidence to corroborate allegations of in-service stressor).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran's service personnel records show that he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal with two Bronze Service Stars, the Republic of Vietnam 
Campaign Medal, and the Vietnamese Cross of Gallantry with 
Palm.  While these show that he was in the theater of combat, 
they do not show that he actually participated in combat.  
His Military Occupational Specialty was field wireman and 
aircraft electrician, and his records do not indicate that he 
participated in combat.  Therefore his in-service stressors 
must be verified.  See Doran, supra.

The Veteran's claimed stressors are that while serving in 
Vietnam he accidentally drove over a Vietnamese boy while 
backing up a truck without a ground guide in a dump between 
June and September 1968, and that he repaired a 
communications wire 150 feet from an exploding ammunition 
dump in September or October 1968.  His service personnel 
records show that at that time he was assigned to Battery B, 
5th Battalion, 22nd Artillery, United States Army, Pacific 
Command, and he indicated at the February 2008 hearing that 
he was stationed at Ban Me Thuot.

In the August 2008 decision, the Board remanded the Veteran's 
claim in order to attempt to verify his claimed stressors 
with the U.S. Army and Joint Services Records Research Record 
Center (JSRRC).  Unfortunately, the May 2009 inquiry to the 
JSRRC incorrectly stated that the Veteran had served in 
Battery B, 5th Battalion, 2nd Artillery, instead of Battery B, 
5th Battalion, 22nd Artillery.  The JSRRC's response indicated 
that it was providing information for Battery B, 5th 
Battalion, 2nd Artillery.  In addition, the request did not 
mention an exploding ammunition dump in September or October 
1968.  Therefore, the Board finds that the May 2009 JSRRC 
inquiry was insufficient, and that another inquiry must be 
made before the claim can be decided on the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).  

The record shows that the Veteran began counseling at a Vet 
Center in October 2001.  At April 2002 therapy it was noted 
that he exhibited PTSD symptoms, was pushing the memories of 
combat away from conscious memory, and that he appeared to 
react in an unhealthy manner when under stress, which could 
be the result of "stuffing" his memories.  In October 2004, 
22 months after his last treatment, the Veteran contacted his 
Vet Center therapist.  The Veteran had recently lost a job 
and the therapist wrote that he presented with "intense 
raging mood and affect."  The therapist continued that the 
Veteran appeared to use the thought process developed in 
Vietnam and redirected his thoughts to self care.

The Veteran had a VA psychological assessment for a 
residential PTSD program in March 2005, at which he said that 
he had taken care of the nightmare and anger problems he had 
after returning from Vietnam.  However, he was entering 
treatment to deal with PTSD problems and symptoms that 
distressed him.  At an evaluation with a psychiatrist, he 
said that he would "bury" his nightmares and daytime 
thoughts of Vietnam, that he had trouble controlling his 
temper, did not like being around a lot of people, kept his 
drapes closed, went shopping at night to avoid people, was 
bothered by helicopter noises, and was easily awakened from 
sleep.  The Veteran was diagnosed with PTSD, and was admitted 
to the residential program.  He was in the program for 
approximately six weeks and reported learning new skills to 
deal with anger and interact with others in an appropriate 
manner.  When he was discharged from the program, he still 
carried a diagnosis of PTSD and had a GAF score of 55.

The Veteran underwent a VA mental health examination in June 
2009, and the examiner opined that he did not meet the DSM-IV 
criteria for PTSD.  The examiner noted that the Veteran 
described the incident in which he ran over the Vietnamese 
child in a "very light manner, without any distress."  It 
was noted that his behavior during sleep of getting restless 
and at times violent is not exclusive of PTSD, and that the 
Veteran did not describe other symptoms of PTSD except that 
he sometimes thought about the incident.  The examiner 
diagnosed the Veteran with bipolar disorder, type I, which 
had been untreated.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to give him another 
opportunity to provide any additional 
specific information he may have 
concerning his claimed stressors.  
Advise him that, if possible, he should 
provide specific locations, names of 
other individuals who were also present 
and witnessed or knew of the incident, 
or who can confirm the Veteran's 
proximity to it.  Advise the Veteran 
that this information is necessary to 
obtain supportive evidence of the 
alleged stressor events, and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.	Forward a copy of the Veteran's 
military personnel records, together 
with the stressor information that has 
been obtained, to the JSRRC for an 
attempt at stressor verification.  Ask 
the JSRRC to provide any additional 
information available regarding the 
Veteran's stressors.

3.	Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressor.  If so, identify the nature 
of the specific stressor or stressors 
independently established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by the 
record.

4.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last 
Supplemental Statement of the Case 
(SSOC) was issued.  If the benefit 
sought on appeal remains denied, 
furnish the Veteran an appropriate SSOC 
and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any 
other applicable legal precedent.  The 
SSOC should also discuss the diagnoses 
from the June 2009 VA examination and 
2005 treatment, as well as the 
Veteran's alleged stressors.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


